         Case 1:17-cv-01789-DLC Document 516 Filed 10/18/19 Page 1 of 1




                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                               100 F St. N.E.
                                           Washington, D.C. 20549


                                                                          David J. Gottesman
                                                                          Deputy Chief Litigation Counsel
                                                                          Telephone: (202) 551-4470
                                                                          Facsimile: (202) 772-9282
                                                                          E-Mail: gottesmand@sec.gov
DIVISION OF ENFORCEMENT

                                           October 18, 2019

VIA ECF

Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

        We write pursuant to the Court’s order dated August 23, 2019 (ECF No. 398), requiring
the parties to submit requests to excuse potential jurors because of hardships, based upon the
jurors’ questionnaires that were supplied to counsel this week.

       Attached are the following lists:

           •   Exhibit 1 is a Joint List of Potential Jurors Whom the Plaintiff SEC and the
               Defendants Agree Should Be Excused Because of Hardship.
           •   Exhibit 2 is the SEC’s List of Additional Potential Jurors To Be Excused Because
               of Hardship.
           •   Exhibit 3 is the Defendants’ List of Additional Potential Jurors To Be Excused
               Because of Potential Hardship.


                                                              Respectfully submitted,

                                                             /s/ David J. Gottesman
                                                         Deputy Chief Litigation Counsel
                                                            Division of Enforcement
cc (via ECF): All counsel of record
